[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court took this matter as a "Hearing in Damages" and because of the voluminous medical records, reserved decision after hearing testimony from each plaintiff.
After examining the hospital and medical reports, the court finds a reasonable award of damages in this case to be:
    a) for the plaintiff, Rocco Ponelli, the sum of $37,500.00. b) for the plaintiff, Dolores Ponelli, the sum of $107,000.00.
ANTHONY V. DEMAYO, J.